Title: From John Quincy Adams to Abigail Smith Adams, 20 April 1808
From: Adams, John Quincy
To: Adams, Abigail Smith



My dear Mother
Washington 20. April 1808.

My wife received a few days since a letter from you, and I had the happiness of receiving one also from you, yesterday or the day before—In the former there seems to be an intimation that on our part, we had not been so punctual in our correspondence with you, as our duty and affection justly requires—My wife had written you not long before—As for myself I have not indeed written you so often as my inclination would have dictated—But I hope you will impute it to any cause rather than to a failure in the dearest of my duties—Among the severest of the trials which have befallen me during the present Session of Congress (and they have been severe beyond any that I ever was before called to meet) that of having incurred in some particulars the disapprobation of both my Parents has been to me the most afflictive.—Totally disconnected with all the intrigues of the various parties which have been in such a violent electioneering fermentation, I have been obliged to act upon principles exclusively my own, and without having any aid from the party in power have made myself the very mark of the most envenomed shafts from their opponents—Although I attended at Mr: Bradley’s Caucus or Convention, yet it has been very explicitly understood by the principal friends of the Candidates that I had no intention to become the partizan of either—This neutrality with regard to persons, has of course neutralized the men of both sides in return, and having taken an active and decided part upon much of the public business, it has on one side been convenient to load me with the burthen of managing as much of it as I would assume, and on the other to leave me to defend myself as well as I could from the assailants of another Quarter—Hence there has been scarcely a measure of great public importance, but I have been obliged to attend to in Committee as well in the Senate; and in addition to all the rest a question of expulsion of a member has been imposed upon me, of great difficulty respecting the forms of proceeding, and the merits of the particular case, which I have been compelled to carry through almost alone—The question was taken about ten days since and the vote for expulsion was nineteen to ten. The Constitution requiring two thirds to carry the vote, it failed by a single vote—I could tell you though it may not be proper to say upon paper, by what a curious concurrence of parties the ten votes of acquittal was compounded—
The Letter of Mr: Pickering, is another document of which I could account for the origin from circumstances perhaps not known to you—I was not named in that letter, but it was hardly possible for me to avoid noticing it. My Letter to Mr: Otis was written in great haste, and of course in point of composition is incorrect—It touches only upon the leading inaccuracies of his statement, because both my own want of time, and a regard to the public patience, made it necessary for me to be as short as possible—Yet it engrossed every leisure moment I could command for a fortnight—I mention these things by way of excuse for not having written more frequently to you—
I have had no intention or desire of influencing Elections by what I have written—If an impartial person will consider the situation in which I was placed by Mr: Pickering’s letter, I think he will perceive that something from me was indispensible—The effects of my letter, will I hope, be what was intended—To promote Union at home, and urge to vigour against foreign hostile powers—If federalism consists in looking to the British Navy, as the only Palladium of our Liberties, I must be a political heretic—If federalism will please to consist of a determination to defend our Country, I still subscribe to its doctrines.
My father and brother write me that my letter to Mr: Otis will not have much circulation—I know very well that argument for Embargo, will not be so catching as invective against it, and if my countrymen are not Inclined to hear me, I must bear their indifference, with as much fortitude and philosophy as I can command—I should hope at least that in future, the Legislature will not be taken by surprize, and driven to imprudent measures, by having a fire-brand thrown into their windows, in the midst of their Session—
We adjourn next Monday—In a fortnight from that time, I hope to have the pleasure of seeing you, and at least at Quincy I shall be sure of meeting no altered faces—I will take care of Alliborne’s Bill, which you enclosed—My wife and child are well.
Your’s dutifully
John Quincy Adams